ORNEY          GENEEZAL
                               OFTE~AS
                              AUSTIN   11.Texas
   Crorer Sellers
  a;i_            N
A'lTVDRNEYGENERAL




      HonorableReInonFreemen,Secretar)3reaeurar
      Texas State Board of Examinersin.Opto+etry
      MaJesticBulldlng                     \
      San Antonio,Texse

      Dear Sir:                            opinion~no.0-6900

                                          Re:   Whether under th* furto pre-
                                                aented regietrantfor apuren-
                                                ticeehipthroughthe study of
                                                optoaetrynot lese than two
                                                yeare in the officeof a ll-
                                                oeneed optometristhae waived
                                                hie right8under the proriolons
                                                of Title 71, Chapter10 of the
                                                BeviaedClrll Statute8of Texae,
                                                1925.
               We here fully consideredyour requestfur our opldionby letter
     dated April 18, 1946, enoloeingtherewithyour file relatlogto a particu-
     lar applicant. We thankyou for the additionallnfomation furnishedunder
     date of June 19th, 1946 at our request. Having reviewedthe eathoritiee
     which we hereinafterdiscuee,togetherwith the file vith the additional
     ioformat1on vhioh we are returnlugto you herewith,we'haveconcluded
     that your requestpreaeutethe sole queetioueeet forth in the above caption
     which we may coneiderthe only lame presentlyexistingbetweenthe
     applicantand the Texan State Board of Examinersin Optometry,to be paeeed
     ou by ue in keepingwith your request.

               Your file bxhibitewhat applicantapparentlyrelieson ae au
     applicationraosiredby the Secretaryof the Board on August 19, 1938,which
     applicationyou atate vae not accepted,as being on the wrong form mailed
     to applicantby the Secretaryof the Board througherror. Under date of
     August 22, 1938,applicantvan so informedand proper applicationvae
     directedto him. The Secretary 'a file doea not reflectthat this applicatioo
     form wee ever returnedby applicantor receivedbf the Secretaryof the,Boanl.

              There in ehown in the file, however,a letterdatedJuly 28,
     1939,addreoeedto Dr. R. B. Hodges,Secretary,Texar State Board of
     hminere, 813 HouetonStreet,Fort Worth, Texae, which letterve hereiu-
     after quote as follow:
HonorableIieleon
               Greeman,page 2, O-6900



     *DearDr. Hodges:

        "It is my intentionto continuemy rtudy of
    optometryunder Dr. 0. W. White.

         "Underthe new Texae OptometryLaw which wae
    eigned by Governor Lee O'Danicl,I am to uotify the
    Secretaryof the Board of came within 30 days after
    effectiredate.

         "Kindlyregleterplyname under the provision
    providedfor by the law eo that I willoo~e under
    the provioioneof Chapter 51, acts of the Thirtj-
    seventhLegielature,First calledSereion.

           "Thankingyou to give this your attention.

                                Sincerely,

                                (signedby applicant)"

         The pertinentartioleeof Chapter 10, Title 71 of the Bevleed
Civil Statutesof 1925, prior to their amendmentin 1939 are Artiolee
4556, 4557, and 4559 with Article 4557 being subsequentlyamendedin
1945. These articleraa they existedin the RevisedCivil Statuterof
1925, taken from the originalact of 1921, are ae followo:

         "Art. 4556. Record of prooeedinge.--The
    Board ahall preservea record of its proceedlogein
    a book kept for that purpose,showingthe neme, age,
    place and preeentreeldanceof each applicant,the
    name and locationof any echo01 of optometryfrom
    which he holds credentiale,and the time devotedto
    the study and practiceof came, togetherwith such
    other informationae the board may deeireto record.
    Said record ehall also show whetherapplicantswere
    rejectedor lloeneedand shall be prima facie eri-
    dence of allmattera containedtherein. The eecre-
    tary of the board shall on March first of each year
    mend a certifiedcopy of said recordto the Secre-
    tary of State for permanentrecord a certifiedcopy
    from which, with hand and seal of the eeoretaryof
    said board, or the Secretaryof State, shall be
    admittedae evidencela all courte. When a license
  " or certifloatela iesued it shall be numberedand
    recordedin a book kept by the eecretaryof the
    board."

           "Art. 4557. Applicationfor licenme.--Who-
    ever   desireeto begin the practiceof optometryshall
.   I




                       Greeman,page 3, 0-6900
        HonorableBTelson



            make applicationfor licenseby preeentingto the oec-
            rotary of the board,on forme furnishedby the board,
            aatiefactory#worn evidencethat he or ehe ham at-
            tained the age of twenty-oneyears, in of good moral
            character,and has graduatediron a rchool of optome-
            try maintainluga standardwhich meetr with the re-
            quirementeof laid board, or has studiedoptometry
            in Texas not lers than two yeare in the office of
            an optomQtrietliceneedunder #is law before takiog
            the examinationvhich shall be preecribedby
            the board."

                 *Art. 4559. Examinations.--Each applicant
            shall be given due noticeof the date and puce of
            examination.All examinationsshall be conductedin
            vritiugand by such othermeans ae the board,'ehall'
            determineadequateto arcertainthe qualiflchtione
            of applicants,end In such manner atishell be entire4
            fair and impartialto all indiridualeand erery recog-
            nized schoolof optometry. All applicantsexaminedat
            the came time shall be given identicalquestions. The
            boardmay refuse to admit personato ita examination
            or to issue liceneeefor any of the followingmaeons:

                 "1. The presentationto the board of any un-
            true statementor any documentor testimonywhich wae
            illegal4 or fraudulent4 obtained,or when fraud or
            deceithas been prectlcedin passingthe examination.

                 "2. Convictionof a felony, or of a misde-
            meanor which invohse moral turpitude.

                 "3. Other gross4 unprofessional or dishonor-
            able conductof a characterlike4 to deceiveor de-
            fraud the public,or for habits of intemperance
                                                         or
            drug addiction.. ."

                 The 46th Legislature,.ioteof 1939,amendedArticle 4559, eupra,
        adding the followingprorieo:

                 "Providedthat no provisionof this section
            (Act) ehall apply to any qualifiedpersonwho in
            good faith began the etudy of optometryunder the
            prori~ioneof Chapter51, Acte of the Thirty-eeyenth
            Legiplleture,Firet CalledSeeeion,prior to the ef-
            fectiredate of this Act, and who ehall,vitbin
            thirty (30) days after such effectiredate, regis-
            ter with the Secretaryof the Board, under proper
            rule8 of the Board, satisfactoryproof of the be-
            :
HonorableBeleon Greeman,page 4, O-6900



    ginningof such study,togetherwith euch other
    relatedfacts a# the Board may require. ,1nyperson
    fallingto regieterwith the Secretaryto the Board
    a.8herein providedshall be deemedto hare paired
    all rights under the prowlsloneof Chapter 51, Acts
    Thirty-seventhLegislature, First Called Session.*

          Later in amendingArticle4557 which Article was also amended
by the 46th Legislature,iotaof 1939, but which amendmentwe consider
immaterialto the questionbeforeus, the 49th Legislature,;cts 1945,
Chapter 313, expreealyprovidedthat no provisionof the sectionas amended
shall apply to any qualifiedpersonwho la good faith began the study of
optometryand 80 filed intentionwith the Texae State Board of Rxaminera
in Optometryunder the prorisioneof Title 71, Chapter 10 of the Revised
Civil Statutesof Texae, 1925,as amended,prior to the effectiradate
of this Act. It furtherprovidesthat such applicantmust regiaterwithin
the time epeclfied. A letterappearingin the file from the applicant,
dated June 28~1, 1945, and addressedto the Secretaryof the Board, appears
to substantially meet thie requirementof registering,being receivedwithin
30 days from June 2nd, 1945, effective date of the amendment.

          We are mindfulthat the originalact of1'1q21;Article 4553,
RevisedCivil Statutes,1925,Teats in the Board authorityto preecribe
rules, regulations,and by-lawsin harmonywith the prowieionsof thia
chapterfor its own proceedingsand governmentand for the examinationof
applican$afor licenseto practiceoptometry. The preeentfile, however,
does not dleclosesufficientevidenceor any rules, regulations,or by-lavs
eufficientto cut off applicant'srights sought to be preeervedunder
Chapter 10, Title 71 of the RevisedCivil Statutes,1925.

          It 18 the consideredopinionof the departmentunder the facts
preaentedand authoritiesabove cited that the applicanthas aubatantially
compliedwith the requirementsand is entitledto be reco&zed a.8a
registrantunder and subJectto the prorisionsof Chapter 51, Acte 37th
Legislature,First CalledSeseion,being Title 71, Chapter 10 of the Revised
Cirll Statutesof 1925.Upon furnlehiogto the Board satisfactorysworn
evidencethat he has attainedthe age of 21yeara, is of good moralcha-
ratter,and in good faith began the study of optometryon August 19,
1938, under Chapter 10, Title 71, RevisedCivil Statutes,1925, and
accordinglysatisfiesthe Board that he has studiedoptometryin Texae not
less than 2 years in the office of an optometristlicensedunder the law,
applicantshouldbe permittedto take the examination.

AARovm~JuLY 5, 1946                                  Yours   rary   tnlly,
Carlas C. Ashley
First AssistantAttorneyGeneral                  AT-I’OPXSY     OF TEYAS
                                                        GEliERAL


                                                BY           Wm.    J. R. King
WJRK/JCP                                                             Ansiatant